Blandford, J.
The 49th rule of the Superior Court requires a person applying for a new trial to make out a brief of the oral and a copy of the written evidence, which shall be filed under the approval of the-judge who tried the case, and it then became a part of the record of the-case, and may be certified by the clerk as such. It is not a compliance-with this rule for parties to agree, and the court to order, that a part of the evidence may be omitted from the brief, and if the case should be brought to the Supreme Court, that the clerk may copy such evidence-in the record. If any portion of the evidence should be left out of the brief, but should subsequently be attached thereto and approved by the-judge, this might suffice; but where interrogatories never were attached to the brief of evidence, but the clerk found them in his office, and, under agreement of counsel and the order of court made when the brief' of evidence was presented for approval, the clerk copied such interrogatories and embraced the copy in the transcript of the record sent to this court, this was not sufficient. 66 Ga., 634;
(a) This court is less reluctant to dismiss the writ of error, because, from a careful inspection of the record, it appears that substantial justice has been done by the verdict and judgment rendered.
Writ of error dismissed.